Name: Commission Implementing Regulation (EU) NoÃ 53/2013 of 22Ã January 2013 amending Council Regulation (EC) NoÃ 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 23.1.2013 EN Official Journal of the European Union L 20/46 COMMISSION IMPLEMENTING REGULATION (EU) No 53/2013 of 22 January 2013 amending Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1183/2005 lists the natural and legal persons, entities and bodies covered by the freezing of funds and economic resources under the Regulation. (2) On 31 December 2012, the Sanctions Committee of the United Nations Security Council added two natural persons and two entities to the list of individuals and entities subject to the freezing of assets. (3) Annex I to Regulation (EC) No 1183/2005 should therefore be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1183/2005 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 193, 23.7.2005, p. 1. ANNEX Annex I to Regulation (EC) No 1183/2005 is amended as follows: (1) The following entries shall be added under the heading A. NATURAL PERSONS: (a) Eric Badege. Date of birth: 1971. Date of designation referred to in Article 5(1)(b): 31.12.2012. (b) Jean-Marie Lugerero Runiga. Date of Birth: Approximately 1960. Date of designation referred to in Article 5(1)(b): 31.12.2012. (2) The following entries shall be added under the heading B. LEGAL PERSONS, ENTITIES AND BODIES: (a) Forces Democratiques De Liberation Du Rwanda (alias (a) FDLR, (b) Force Combattante Abacunguzi, (c) FOCA, (d) Combatant Force for the Liberation of Rwanda). E-mail addresses: Fdlr@fmx.de; fldrrse@yahoo.fr; fdlr@gmx.net. Location: North and South Kivu, Democratic Republic of the Congo. Date of designation referred to in Article 5(1)(b): 31.12.2012. (b) M23 (alias Mouvement Du 23 Mars). Date of designation referred to in Article 5(1)(b): 31.12.2012.